DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species C in the reply filed on 09/22/20 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/22/20.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, if the first rib is annular (amendment to claim 14), it is unclear how the second rib can be said to be disposed at the same location along the length of the tubular body but radially spaced apart from the first rib.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 13, 20-24, 27-29 and 31-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19545361 A1.
As to claim 9, DE 19545361 A1 discloses a coupling assembly (Fig. 1) comprising a tubular compression collar (2) comprising: a tubular body comprised of a resiliently flexible material and having an interior surface and an opposing exterior surface that extend between a terminal first end face and an opposing terminal second end face (top and bottom faces, Fig. 1), the interior surface encircling a throughway extending through the tubular body, the interior surface being smooth, annular and free of any projections inwardly projecting into the throughway (Fig. 1); and a first window (6) extending laterally through the tubular body between the interior surface and the exterior surface, an end of a tube (7) disposed within the throughway of the compression collar so that at least a portion of the end of the tube is completely encircled by the interior surface of the tubular body, the tube bounding a passageway (Figs. 1 and 2); and a tube fitting (1) disposed within the passageway of the tube, the compression collar radially 

As to claim 13, DE 19545361 A1 discloses the coupling assembly as recited in claim 9, wherein the tube is visible through the first window.  Refer to Figs. 1 and 2.

As to claim 20, DE 19545361 A1 discloses a tubular compression collar (2) used for coupling a tube to a tube fitting, the tubular compression collar comprising: a tubular body comprised of a resiliently flexible material and having an interior surface and an opposing exterior surface that extend between a first end and an opposing second end (Fig. 1), the first end of the tubular body terminating at a terminal end face (top shoulder of rib 3), the interior surface bounding a throughway extending through the tubular body; and a first spacer tab (as at 4) outwardly projecting from terminal end face of the first end of the tubular body, the first spacer tab being the only structure outwardly projecting from the terminal end face.

As to claim 21, DE 19545361 A1 discloses the tubular compression collar as recited in claim 20, wherein the first spacer tab projects longitudinally away from the tubular body.  See figures.

22, DE 19545361 A1 discloses the tubular compression collar as recited in claim 20, wherein the first spacer tab outwardly projects from the terminal end face so as to extend parallel to a longitudinal axis of the tubular body.  See figures.

As to claim 23, DE 19545361 A1 discloses a coupling assembly comprising: the tubular compression collar as recited in claim 20; an end of a tube (7) disposed within the throughway of the compression collar, the tube bounding a passageway; a tube fitting (1) having an outwardly projecting flange (a tooth, or flange of fitting as at 4) and an end disposed within the passageway of the tube, the compression collar radially inwardly compressing the tube against the tube fitting so that a liquid tight seal is formed between the tube and the tube fitting (Fig. 2).

As to claim 24, DE 19545361 A1 discloses a coupling assembly comprising: a tubular compression collar (2) comprising: a tubular body comprised of a resiliently flexible material and having an interior surface and an opposing exterior surface that extend between a first end (top shoulder of rib 3) and an opposing second end, the interior surface bounding a throughway extending through the tubular body; and a first spacer tab (as at 4) outwardly projecting from the first end of the tubular body; an end of a tube disposed within the throughway of the compression collar so that at 

As to claim 27, DE 19545361 A1 discloses the coupling assembly as recited in claim 24, wherein the first spacer tab has an interior surface that extends flush with and continuously with the interior surface of the tubular body.  See figures.

As to claim 28, DE 19545361 A1 discloses the coupling assembly as recited in claim 24, wherein the tube fitting comprises an annular barb (tooth) received within the passage of the tube, the annular barb being centrally disposed within the throughway of the tubular body.
As to claim 29, DE 19545361 A1 discloses the coupling assembly as recited in claim 24, wherein the first spacer tab outwardly projects from the 

As to claim 31, DE 19545361 A1 discloses a coupling assembly as recited in claim 9, wherein the interior surface of the tubular body extending between the first end and the opposing second end has a cylindrical configuration.  See figures.

As to claim 32, DE 19545361 A1 discloses a tubular compression collar as recited in claim 20, wherein the tubular end face is circular.  See figures.

Claim(s) 14, 16, 18-19, 24 and 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman (US 4,278,279).
As to claim 14, Zimmerman discloses a tubular compression collar (12) used for coupling a tube to a tube fitting, the tubular compression collar comprising: a tubular body comprised of a resiliently flexible material and having an interior surface and an opposing exterior surface that extend between a first end and an opposing second end, the interior surface bounding a throughway extending through the tubular body (see figures); and a first compression rib (defined by annular grooves 28) radially inwardly projecting from the interior surface of the tubular body, the first compression rib being annular and encircling the throughway.

16, Zimmerman discloses the tubular compression collar as recited in claim 14, further comprising a second compression rib (defined by grooves 28) radially inwardly projecting from the interior surface of the tubular body, the second compression rib being spaced apart from the first compression rib (see figures).

As to claim 18, Zimmerman discloses the tubular compression collar as recited in claim 16, wherein the second compression rib is spaced apart from the first compression rib along the length of the tubular body (see figures).

As to claim 19, Zimmerman discloses a coupling assembly comprising: the tubular compression collar as recited in claim 14; an end of a tube (20) disposed within the throughway of the compression collar, the tube bounding a passageway; a tube fitting (10) disposed within the passageway of the tube, the compression collar radially inwardly compressing the tube against the tube fitting so that a liquid tight seal is formed between the tube and the tube fitting, the first compression rib pressing against the tube (fig. 4).

As to claim 24, Zimmerman discloses a coupling assembly comprising: a tubular compression collar (12) comprising: a tubular body comprised of a resiliently flexible material and having an interior surface and an opposing 

    PNG
    media_image1.png
    151
    567
    media_image1.png
    Greyscale


As to claim 26, Zimmerman discloses the coupling assembly as recited in claim 24, further comprising a second spacer tab (helical projection having surface 46) outwardly projecting from the first end of the tubular body and having a terminal end butting against the flange of the tube fitting (see foregoing annotated figure).

27, Zimmerman discloses the coupling assembly as recited in claim 24, wherein the first spacer tab has an interior surface that extends flush with and continuously with the interior surface of the tubular body.  See figures.

As to claim 28, Zimmerman discloses the coupling assembly as recited in claim 24, wherein the tube fitting comprises an annular barb r(22, 24) eceived within the passage of the tube, the annular barb being centrally disposed within the throughway of the tubular body (Fig. 4).

As to claim 29, Zimmerman discloses the coupling assembly as recited in claim 24, wherein the first spacer tab outwardly projects from the first end of the tubular body so as to extend parallel to a central longitudinal axis of the tubular body.  See figures.

As to claim 30, Zimmerman discloses a coupling assembly as recited in claim 24, further comprising one or more compression ribs (defined by grooves 28) radially inwardly projecting from the interior surface of the tubular body.
As to claim 31, Zimmerman discloses a coupling assembly as recited in claim 9, wherein the interior surface of the tubular body extending between the first end and the opposing second end has a cylindrical configuration.  See figures.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19545361 A1.
As to claim 25, DE 19545361 discloses the coupling assembly as recited in claim 24, except that the first spacer tab has a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm.  
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify first spacer tab to have a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify first spacer tab to have a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.
25, Zimmerman discloses the coupling assembly as recited in claim 24, except that the first spacer tab has a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm.  
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify first spacer tab to have a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at least 4 mm for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify first spacer tab to have a height extending from a terminal end face of the tubular body to the terminal end face of the first spacer tab that is at .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679